Title: To Thomas Jefferson from Joseph Louis d’Anterroches, 23 March 1801
From: Anterroches, Joseph Louis, Chevalier d’
To: Jefferson, Thomas


Elizabethtown, New Jersey, 23 Mch. 1801. His recollection of the kindness shown by TJ as minister plenipotentiary to France encourages him to write. Born into a noble French family in 1753, D’Anterroches was at the age of eight placed under the supervision of his uncle, a bishop, to be educated for a life in the church. At 15 he hoped to begin a career in the army but was sent to the University of Paris, where he became acquainted with Talleyrand in the seminary of St. Sulpice. At the age of 20, still wanting to pursue a military career but finding his family, with the exception of his mother, firmly opposed to the idea, he made his way to England, where he obtained a commission in the army. Sent to Quebec with his regiment during the American Revolution, he was taken prisoner with Burgoyne’s army, then married a woman from the vicinity of Elizabeth and at his earliest opportunity gave up his British commission to settle in the United States. He and his wife had nine children but he has been cut off from all support from France. He asks for a government job, noting that he was meant to have a consulship “previous to the change of government” and had the support of La Luzerne, France’s former ambassador to the U.S., and of both Lafayette and George Washington. General Lee can attest to his service as an adjutant general with the expedition to western Pennsylvania in 1794. D’Anterroches also commanded his town’s volunteer company as part of the provisional army, a responsibility that he would have avoided had he realized how expensive it would be, and he encloses a letter relating to that service. His simple “political Creed” is adherence to the Constitution, which he will gladly defend even against insurrection or invasion. His friend Lafayette, whom he expects soon in the United States as minister of France, can verify the facts of his early life, and if desired D’Anterroches can provide testimonials of his conduct during his residence in America.
